Citation Nr: 1235598	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a bilateral foot disability.

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1980 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file.  However, the Veterans Law Judge who presided over the hearing is no longer with the Board.  In August 2012, the Veteran was sent a letter asking if he would like a new hearing before a current member of the Board.  In a September 2012 response, the Veteran declined the option to have a new hearing and requested that his case be considered based on the evidence of record.  The Board has proceeded accordingly.  

This case was previously before the Board in April 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that originally, the issues on appeal included whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for left ear hearing loss disability and of entitlement to an initial compensable disability rating for right ear hearing loss disability.  A review of the record shows that in a July 2009 rating decision, the RO granted entitlement to left ear hearing loss disability, effective the date of entitlement to service connection for right ear hearing loss disability, and re-categorized the issue on appeal as that of entitlement to an initial compensable disability rating for bilateral hearing loss disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral foot, right knee, and left knee disabilities are addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level I in his right ear and no worse than Level II in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In April 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he experienced difficulty hearing in both ears.  The examiner noted that the Veteran's functional impairment consisted of impaired communication.  The Veteran's audiometric testing results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Average
Right
30
30
40
50
38
Left
25
20
20
25
23

Speech recognition ability was measured at 92 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed mild to moderate right ear sensorineural hearing loss.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear.  See 38 C.F.R. § 4.85, Table VI.  The Board notes that at the time of this VA audiology evaluation, the Veteran did not have left ear hearing loss for VA purposes.  Therefore, for purposes of evaluating his right ear hearing loss disability, the Veteran is assigned a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85 (f).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  The Board notes that despite the fact that the Veteran did not have left ear hearing loss for VA purposes at this VA audiology evaluation, the examiner still opined that any hearing loss the Veteran did have in his left ear was in fact related to his noise exposure during active service.  

In October 2007, the Veteran was afforded another VA audiological evaluation.  At that time, the Veteran reported that he continued to experience difficulty hearing.  He reported that he felt his hearing fluctuated in his right ear, in that his right ear hearing would fade in and out for several days at a time, and that he had to turn everything on maximum volume settings so that he could hear.  The Veteran's audiometric testing results were as follows: 

Hertz (Hz)
500 (a)
1000 (b)
2000 (c)
3000 (d)
4000 (e)
Average
(b+c+d+e)
Right
30
25
30
30
45
33
Left
30
30
35
25
20
28

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  The examiner confirmed the diagnosis of mild to moderate right ear sensorineural hearing loss and diagnosed mild left ear hearing loss.  The above results do not qualify as an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

In May 2011, the Veteran was afforded another VA audiological evaluation.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
15
15
25
40
23.75
Left
50
55
70
75
62.5

Speech recognition ability was measured at 100 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed normal to moderate sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  The examiner noted that the Veteran presented a sensorineural hearing loss disability in both ears, which was most evident in the left ear.  The examiner noted that the Veteran presented sufficient communicative skills to maintain gainful employment and that the Veteran demonstrated the ability to communicate effectively with the examiner himself without the benefit of visual cues or amplification.  However, the examiner did note that the Veteran would experience some communication difficulties, especially when in the presence of moderate background noise, but that overall, the Veteran's bilateral hearing loss disability as presented should not present a handicapping effect on his occupation functioning or daily living.  

The above results do not qualify as an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the May 2011 VA examiner clearly stated the effects that the Veteran's bilateral hearing loss disability would have on both his occupational functioning and his functioning in daily life.  Therefore, the Board finds that the VA examination report is in substantial compliance with requirements of Martinak.

The Board notes that the Veteran has also received some treatment for his bilateral hearing loss disability at the VA Medical Center.  In November 2007, the Veteran was seen for a VA Medical Center audiology consultation.  At that time, it was noted that pure tone audiometric studies revealed the Veteran to have normal right ear hearing with a mild sensorineural hearing loss at 4000-6000 Hz only.  The Veteran's right ear speech recognition ability was measured at 92 percent, which was noted to be good.  It was further noted that pure tone audiometric studies revealed the Veteran to have normal left ear hearing and excellent speech recognition, measured at 100 percent.  A full audiometric testing report is not available for review, but the results noted are consistent with the results found at the Veteran's April 2007 and October 2007 VA audiology evaluations.  

In February 2008, the Veteran was seen at the VA Medical Center for a surgical otolaryngology consultation.  There are no audiometric testing results of record in this treatment note.  

In sum, the Veteran's right ear hearing loss disability is not shown to be worse than Level I and his left ear hearing loss disability is not shown to be been worse than Level II.  These results fall squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Board notes that the Veteran has reported that he first received treatment for foot pain at Fort Hood, Texas in approximately 1983 while in active service.  He reported that he was prescribed custom-made orthotics to help relieve his foot pain.  The Veteran has reported that he continued to experience foot pain for the remainder of his active service and since his separation from such service.

In the April 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present bilateral foot disability.  The Board specifically directed the examiner to address the February 2011 treatment note from the Veteran's private orthopedist indicating that the Veteran had chronic recurring foot pain that was secondary to pes planus with forefoot pronation.  

A review of the record shows that the Veteran was afforded a VA general medical examination in May 2011.  At that time, the VA examiner diagnosed bilateral pes planus, bilateral hallux valgus, bilateral foot calluses, and left foot first toe metatarsalgia.  The examiner opined that it was less likely than not that the Veteran's current foot pain was a continuation of the foot pain noted during the Veteran's military service.  In this regard, the examiner noted that the claims file was negative for visits for foot pain and in a November 1986 report of medical history, the Veteran checked negative for foot trouble.

The examiner failed to account for the Veteran's complaints that he experienced prolonged foot pain since at least 1983, during active service, and that he had continued to experience foot pain since his separation from active service.    

The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Furthermore, the Veteran is competent to report when he first experienced foot pain and that it has continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.      

Therefore, as the VA examiner failed to address the Veteran's report of foot pain during active service and since his separation from active service, this opinion is inadequate for adjudication purposes. 

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the April 2011 remand.  The Court of has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral foot disability.  

Additionally, as noted above, the Veteran has consistently reported that he received treatment at Fort Hood, Texas, to include receiving custom-made orthotics, in approximately 1983.  A review of the STRs of record is absent any record of treatment at Fort Hood.  The bulk of the STRs of record pertain to treatment at Fort Sill, Oklahoma.  It appears that not all of the Veteran's STRs are of record.  Therefore, further efforts to obtain a complete copy of the Veteran's STRs must be made, to include requesting the records from Fort Hood, Texas directly.  

Further, current VA Medical Center and private treatment records should be obtained before a decision is rendered in this case.  

With regard to the issues of entitlement to service connection for right and left knee disabilities, the Board finds that these issues are inextricably intertwined with the issue of entitlement to service connection for a bilateral foot disability.  In this regard, the Board notes that the Veteran has claimed that his knee disabilities were caused by his bilateral foot disability.  Therefore, these issues cannot be adjudicated at this time.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a complete copy of the Veteran's STRs, to specifically include requesting clinical treatment records from Fort Hood, Texas directly.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. The RO or the AMC should undertake appropriate development to obtain any additional VA Medical Center and private treatment records pertinent to the Veteran's claims.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the May 2011 VA examiner, to determine the nature and etiology of all foot disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each foot disability present during the period of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his reported foot pain during his active service and since his separation from such.  The examiner should presume that the Veteran is a reliable historian with regard to onset and continuity of symptoms. 

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


